MEMORANDUM **
Gary L. Tarver appeals pro se the district court’s judgment dismissing, as moot, his Freedom of Information Act action alleging that the Washington National Guard denied him access to records relating to his wife’s court martial and proceedings against two other Washington National Guard employees. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a finding of mootness, Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1173 (9th Cir.2002), and we affirm.
Tarver’s action sought disclosure of several documents pursuant to the Freedom of Information Act. See 5 U.S.C. § 552. The district court properly dismissed Tarver’s action and denied his outstanding motions as moot because the Washington National Guard provided Tarver with all of the documents he requested. See United States v. Tanoue, 94 F.3d 1342, 1344 (9th Cir.1996).
Tarver’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.